DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 12/04/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-25 were previously pending and subject to a non-final Office Action mailed 06/24/2020. Claims 1, 2, 5, 9, and 14 were amended. Claims 1-25 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
Claim Objections
	Applicant has amended Claims 5 and 9 by removing the objected language. Accordingly, the objections to Claims 5 and 9 have been rendered moot and thus, have been withdrawn. 

35 USC § 112
	Applicant has amended Claims 2, 5, and 14 by removing/clarifying the indefinite language of the claims. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 2, 5, and 14 have been rendered moot and thus, have been withdrawn. 

35 USC § 102
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. Applicant argues on pages 9-10 of Applicant’s Remarks “The claimed invention is different from the cited prior art as in the entity paying the fee where the prior discloses the “parking facility” paying the fee, whereas the claimed invention discloses “commercial space” paying the fee. Here the fee-paying entities are mutually exclusive where one is a parking facility and the other is a commercial space that is not a parking facility”. Examiner respectfully disagrees. The parking facility is a commercial space as the parking facility is paying a fee to increase traffic flow to the parking spaces belonging to the parking facility and the parking facility is charging a parking fee for usage of its parking spaces. Examiner further clarifying that parking facilities pay the advertisement fee to increase the amount of vehicles that travel to their parking spaces and utilize the parking spaces i.e. increase the traffic flow to their locality. 

35 USC § 103
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
Claim 1 (and Claims 2, 3-7, 10-14, 16-21) 
Applicant’s arguments on pages 10-11 with respect to claims 1 and 2 have been considered but are moot because Examiner relies on new reference Stefik to teach the amended claims. 
Regarding page 11 arguments for Allowability of claim 2, claim 1 stands rejected and the rejection of claim 2 is maintained; thus, claim 2 is not allowable. 
Regarding page 12 arguments for Allowability of claims 16-18, Claims 1 and 2 stand rejected and the rejections of claims 16-18 are maintained; thus Claims 16-18 are not allowable. 
Regarding page 15 arguments for Allowability of claims 3-7, Claims 1 and 2 stand rejected and the rejections of claims 3-7 are maintained; thus Claims 3-7 are not allowable.

Claim 15
Applicant argues on pages 11-12 “Providing a “GPS coordinates” as the “real world coordinates” to a parking space requiring a navigation system guiding a driver to an available parking space based on Naamani is not the same as assigning parking numbers to each identified parking space as mapped on a parking area in the parking lot in claimed invention’s claim 15”. Examiner respectfully disagrees. Coordinates are numbers and the coordinates are assigned to each parking space and provided to the driver to indicate which parking space is available which reads on the claimed invention in Claim 15. Examiner also noting that Applicant’s argument regarding “the element of assigning numbers to parking spaces on a superimposed map which allows the driver to drive to the available parking space without the need to be guided by a navigation system”, driving to the available parking space without the need to be guided by a navigation system (by using the parking space numbers on the superimposed map) is not a feature recited in the rejected claim. 
Claim 22
Applicant’s arguments on pages 12-13 with respect to claim 22 has been considered but are moot because Examiner relies on new reference Stefik to teach the limitation in light of the amended independent claim. 
Claim 9
Applicant argues Wenzhong does not teach the autonomous automobile or a radio frequency detector. Examiner clarifying that Wenzhong is relied upon to teach the unmanned aerial vehicle as Examiner understood the claim as a list of options (a) unmanned aerial vehicle, (b) autonomous automobile, or (c) radio frequency detector. Applicant is encouraged to amend the claim to recite (a) AND (c) radio frequency detector if that was the intended invention. 
Claim 8
Applicant argues on pages 16-18 regarding non patent literature SAEInternational is non-analogous art as it is (1) not same field of endeavor and/or not pertinent to problem faced by inventor, and (2) there is not motivation to combine. Examiner respectfully disagrees.
First, SAEInternational is analogous art as both Applicant and SAEInternation are detecting vehicle operating conditions using onboard sensors. Applicant specification paragraph 18 states “here the automobiles moving from a floor to the next floor will go through a change of its yaw, pitch, and roll identifying a movement of the automobile to a different floor level” and SAEInternational detects the changes in the yaw and determines what the vehicle operating conditions were (i.e. turning around or stopped). Thus, SAEInternational is in the same field of endeavor and is pertinent to the problem faced by the inventor. 
Second, there is motivation to combine the references as Examiner noted in the previous action, reference Tanaka was relied upon to teach determining a vehicle is parked (by detecting a change of yaw of the automobile to determine the automobile has parked in a parking space) and SAEInternational was relied upon to teach determining a vehicle has parked (by detecting a change of yaw of the automobile between about less than or equal to 90 degrees and a reduction of the speed of the automobile to zero indicates that the automobile has stopped, and a change of yaw of the automobile about 180 degrees and a continued movement of the automobile indicates the automobile has turned around). Both methods of determining a vehicle has parked are determined by detecting a change in yaw to determine if the vehicle has stopped – the SAEInternational reference merely specifies the exact degree in change of yaw which equates to a stopped vehicle; thus, the substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 23
	Applicant argues on pages 20-21 that reference Minster et al. (US2017/0267233) is not available as prior art. Examiner respectfully disagrees as in MPEP 2141.01 Section 1 is titled “Prior art available under 35 U.S.C. is available under 35 U.S.C. 103”. Applicant emphasizes the portion of MPEP 2141.01 which states a 35 USC 103 rejection is based on 35 USC 102(a)(1) or (a)(2) “depending on the type of prior art reference used and its publication or issue date”. The type of the prior art reference used is the important feature as Examiner references 35 U.S.C. 102 below:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Examiner noting that Minster et al. is a published patent application effectively filed before the effective filing date of Applicant’s claimed invention as Minster has effective filing date of provisional 03/15/2016 and Minster itself was filed 03/14/2017 which is prior to Applicant’s filing date of 07/14/2017. 
Applicant argues on page 21 “Minster’s art vehicle is a ride sharing autonomous vehicle that satisfies a specific passenger ride sharing request including pickup time and destination comparable to a 
Claim 24
Applicant argues on page 22-23 Park references “the driver manually inputs the information related to available sears in the bus and information on bus stops to the bus transportation information collecting service is not the same as the elements in the claimed invention referencing an autonomous public transportation vehicle transmitting information”. Examiner respectfully disagrees as Examiner relied on the combination of Minster to teach the autonomous public transportation vehicle and Park to teach where the public transportation vehicle transmits the bus information (seats, route, stopping locations) to be posted to a website. Claimed invention does not specify how the information is collected by the autonomous public transportation vehicle, the claim merely requires the vehicle transmitting the information. 
Applicant argues on page 23 that none of the cited prior art teaches passengers can reserve the available seats on the autonomous public transportation vehicle and proceed to the nearest stopping location to embark on the autonomous public transportation vehicle. Examiner respectfully disagrees as Minster teaches the passenger providing a ride request (to reserve an available sear on the autonomous vehicle) and the passenger being picked up at the pick up location at the preferred time. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakhjavani (US 2016/0098929).
 
As per independent Claim 25, 
Nakhjavani teaches a business method comprising:
a central processing unit identifying available parking spaces can guide a dedicated computing platform in an automobile inquiring about available parking spaces toward specific parking zones to increase traffic flow to a specific adjacent commercial space when the commercial space pays a fee for increased traffic to their locality to be enabled by the central processing 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US2012/0095791).

As per independent Claim 1, 
Levy teaches a method to find and report an available parking space in a parking lot, comprising:
providing a software application on a memory device coupled to a processor on a dedicated computing platform in an automobile (see Levy ¶ 128-130 and ¶ 56-60 where the dedicated computing platform is mobile device (110) which is used to detect a “driving” or “walking” status; see also ¶ 69)
the dedicated computing platform further including: a geographic localizing program (see Levy ¶ 56-60 where the mobile device (110) includes a position device capable of ascertaining its position such as a GPS receiver, Wi-Fi receivers, or the like)
a statistical analysis software calculating probability of occupied or available status of a parking space based on data provided by the dedicated computing platform (see Levy ¶ 106-114 where the mobile device can determine the estimated parking occupancy based on data such as occupancy circles, parking curves, and occupied parking spots information – see ¶ 74-75, 84-85, and 98 where the data used to calculate occupancy circles, parking curves, etc. is obtained from the mobile devices; ¶ 120 where popular measurements are computed for the parking areas; ¶ 122-125 where parking areas in a vicinity of a target destination is determined and a popularity measurement is used)
a transceiver transmitting availability status of the parking space in the parking lot to a central processing unit (see Levy ¶ 69-73 where the mobile device transmits parking information to the parking occupancy server; see also ¶ 84)
where the central processing unit further transmits availability status of the parking spaces in the parking lots to the dedicated computing platform (see Levy ¶ 74-79 where the parking occupancy server can calculate occupancy circles; ¶ 82 where the occupancy circles are used to 
enabling the dedicated computing platform to report on available parking spaces in the parking lots (see Levy ¶ 50 crowdsourcing of mobile devices’ information for the parking occupancy database; ¶ 84 where parking information provided by mobile devices may include parking start and parking end times)

Levy does not explicitly teach a mapping software providing a digital parking space map superimposed on a real map of the parking lot. However, Levy does teach in ¶ 54 that the “user may view the parking occupancy information such as in a graphical manner indicating by colors a parking occupancy level of each parking zone”. 

Naamani teaches:
a mapping software providing a digital parking space map superimposed on a real map of the parking lot (see Naamani figure 5 and ¶ 53-57 where the map of parking spaces can be provided as an additional layer in an existing map application) – the map being generated by extracting parking spaces from images and using a PSD algorithm/module to map them onto a real map)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani a mapping software providing a digital parking space map superimposed on a real map of the parking lot with the motivation of providing “an 

Levy/Naamani does not explicitly teach furthermore, where the statistical analysis takes into account occupancy probability of a parking lot adjacent to a favorable area when the parking lot is adjacent to a favorable area. 

Stefik teaches:
furthermore, where the statistical analysis takes into account occupancy probability of a parking lot adjacent to a favorable area when the parking lot is adjacent to a favorable area (see Stefik ¶ 190-200 specifically ¶ 190 where merchants can reserve parking spaces for promotional parking events; see after ¶ 192 in the Time / Event table on February 1 at 11 AM, Alice (the manager of the store Belle) is reserving 50 of the available 70 parking spaces (24) which are in the city blocks nearest to the Belle’s store – the occupancy of the parking lot adjacent to the favorable area is the available/unavailable parking spaces which are in the blocks nearest to the store; see February 20 at 2:45 PM (and further time/event instances) where the occupancy probability of the parking spaces (24) is used to constrain the availability of parking for everyone else; ¶ 196 where merchants want to provide priority parking for their customers on the day of a sale by providing priority parking right in front of the store)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani invention with the Stefik furthermore, where the 

As per dependent Claim 2, 
Levy/Naamani/Stefik teaches the method of claim 1.
Levy further teaches:
the geographic localizing program using a global positioning system or a triangulating system based on radio frequency sources including cellular phone towers, identifies geographic position of the dedicated computing platform (see Levy ¶ 56-60 where the mobile device (110) includes a position device capable of ascertaining its position such as a GPS receiver, Wi-Fi receivers, or the like)
where the software algorithm is capable of assigning occupied or available status to each individual parking space based on a statistical analysis of information provided to it (see Levy ¶ 106-114 where the mobile device can determine the estimated parking occupancy based on data such as occupancy circles, parking curves, and occupied parking spots information; ¶ 84-88 where the parking curve is generated and ¶ 89 where “the parking curve may be used to 
where a plurality of automobiles are each equipped with the dedicated computing platform equipped with the transceiver communicating with the central processing unit, where the dedicated computing platform is in communication with the central processing unit  (see Levy ¶ 128-130 and ¶ 56-60 where the dedicated computing platform is mobile device (110) which is used to detect a “driving” or “walking” status; see also ¶ 69 where the mobile device is equivalent to a device permanently or semi-permanently attached to the vehicle; ¶ 61 where the computerized environment may comprise any number of mobile devices; ¶ 119-120 where the parking occupancy information is crowd-sourced from a plurality of mobile devices; ¶ 83-84 where the mobile device provides parking information to the server)
where the dedicated computing platform can identify geographic location of the automobile and can sense movement, speed, acceleration, temporary and permanent stoppage of the automobile (see Levy ¶ 56-60 where the mobile device (110) includes a position device capable of ascertaining its position such as a GPS receiver, Wi-Fi receivers, or the like; mobile device comprises an accelerometer which can determine a drive or walking status and a positioning device which can indicate speed, location over time, or the like; see also ¶ 64-68)
where the dedicated computing platform transmits to the central processing unit when the automobile is parked in a specific parking space on the parking lot, and will also inform the central processing unit when the automobile leaves the specific parking space, providing a definite occupied or available status for the specific parking space (see ¶ 64-68 and 83-84 where the mobile device transmits parking information such as parking location, start time, end time to the server) 
where the dedicated computing platform can identify if the automobile is slow loitering about the specific parking space in the parking lot and moving on, indicating that the specific parking space may be occupied (see Levy figure 6 and ¶ 96-104 where the vehicle is determined to pass over a same location more than once over a short time or a vehicle continuing to move within a vicinity of a destination and so any parking spot along the route of the vehicle may be determined to be occupied)
where a repeated slow loitering report from a plurality of dedicated computing platforms provides a statistical probability that the specific parking space is occupied, for updating the status of the specific parking space as occupied as part of updating parking space status for all the parking spaces of the parking lot on the central processing unit (see Levy figure 6 and ¶ 96-104 where the vehicle is determined to pass over a same location more than once over a short time or a vehicle continuing to move within a vicinity of a destination and so any parking spot along the route of the vehicle may be determined to be occupied; see ¶ 111 where the occupied parking spots information is obtained from tracking movements of vehicles while searching for parking)
where the software application in communication with the central processing unit can provide real time parking space availability in the parking lot to the operator of the automobiles equipped with a dedicated computing platform  (see Levy ¶ 74-79 where the parking occupancy server can calculate occupancy circles; ¶ 82 where the occupancy circles are used to estimate parking occupancy at the time of the parking instance as parking spots within a ring may be considered to have a parking occupancy of the ring; ¶ 83-89 where the server creates parking curves which indicates a number of occupied parking spots at the parking zone in a specified time; see ¶ 106-114 where the mobile device obtains occupancy circles and parking curves in 

Levy does not explicitly teach where the digital parking space map superimposed on the real map of the parking lot is created using a web based sketching tool software mapping a configuration of the plurality of parking spaces on the real map image of the parking lot, resulting in digital representation of individual parking spaces in the parking lot. However, Levy does teach in ¶ 54 that the “user may view the parking occupancy information such as in a graphical manner indicating by colors a parking occupancy level of each parking zone”. 

Naamani teaches:
where the digital parking space map superimposed on the real map of the parking lot is created using a web based sketching tool software mapping a configuration of the plurality of parking spaces on the real map image of the parking lot, resulting in digital representation of individual parking spaces in the parking lot (see Naamani figure 5 and ¶ 53-57 where the map of parking spaces can be provided as an additional layer in an existing map application) – the map being generated by extracting parking spaces from images and using a PSD algorithm/module to map them onto a real map)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani where the digital parking space map superimposed on the real map of the parking lot is created using a web based sketching tool software mapping a configuration of the plurality of parking spaces on the real map image of the parking lot, resulting in digital representation of individual parking spaces in the parking lot with the motivation of 

As per dependent Claim 15, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy does not teach where the central processing unit assigns parking space numbers to each identified parking space as mapped on a parking area in the parking lot, for specific allocation and reporting of occupied or available parking spaces in response to an inquiry from the dedicated computing platform on available parking space.

Naamani teaches:
where the central processing unit assigns parking space numbers to each identified parking space as mapped on a parking area in the parking lot, for specific allocation and reporting of occupied or available parking spaces in response to an inquiry from the dedicated computing platform on available parking space (see Naamani ¶ 56-57, 58-65, and 111-116 where the server assigns real-world coordinates to each parking space extracted from images (figure 5) and determines the occupied/available status of each space – then, providing the parking information to the user in response to the user’s parking request on their mobile device) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani where the central processing unit assigns parking space numbers to each identified parking space as mapped on a parking area in the 

As per dependent Claim 16, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy further teaches:
where an operator of the automobile with the dedicated computing platform can further provide information to the central processing unit as to status of individual parking spaces in the parking lot as to it being occupied or available, in addition to the dedicated computing platform automatic reporting of the automobile slow loitering and moving on from the individual parking space  (see Levy figure 6 and ¶ 96-104 where the vehicle is determined to pass over a same location more than once over a short time or a vehicle continuing to move within a vicinity of a destination and so any parking spot along the route of the vehicle may be determined to be occupied; see ¶ 111 where the occupied parking spots information is obtained from tracking movements of vehicles while searching for parking; see ¶ 42-44 and 64-65 where the user can indicate parking spot - parking location and parking time, manually)

As per dependent Claim 17, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy further teaches:
where the dedicated computing platform can autonomously identify if the automobile is parking in the parking space or leaving the parking space based on deceleration or acceleration movement of the automobile or movement time delays or a specific speed threshold (see Levy ¶ 42, 53-68 specifically 57-58 and 67-68 where the mobile device (dedicated computing platform) can determine a driving/walking/parked mode based off the accelerometer sensor and speed of the mobile device)

As per dependent Claim 18, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy does not teach where the central processing unit can provide information as to where the automobile is parked upon inquiry from the dedicated computing platform when the automobile operator does not remember where the automobile operator had parked the automobile in the parking lot.

Naamani teaches:
where the central processing unit can provide information as to where the automobile is parked upon inquiry from the dedicated computing platform when the automobile operator does not remember where the automobile operator had parked the automobile in the parking lot (see Naamani ¶ 122 where the user can use mobile application to query for their vehicle’s parking location and the system remembers where the user parked and directs them back to their vehicle; ¶ 111-116 for the mobile device application which interacts with system servers)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani where the central processing unit can 

As per dependent Claim 22, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy further teaches:
the statistical probability of available parking spaces in a zone, as reported by the central processing unit to dedicated computing platforms inquiring about available parking spaces (see Levy ¶ 74-79 where the parking occupancy server can calculate occupancy circles; ¶ 82 where the occupancy circles are used to estimate parking occupancy at the time of the parking instance as parking spots within a ring may be considered to have a parking occupancy of the ring; ¶ 83-89 where the server creates parking curves which indicates a number of occupied parking spots at the parking zone in a specified time; see ¶ 106-114 where the mobile device obtains occupancy circles and parking curves in order to calculate the parking occupancy; ¶ 54 where the user can view parking occupancy information; ¶ 84-88 where the parking curve is generated and ¶ 89 where “the parking curve may be used to estimate parking occupancy at the parking zone or any location within the parking zone”; see also ¶ 96-104 where individual parking spots may be determined to be occupied – and ¶ 111 where the occupied parking spots is used in the analysis)



Stefik teaches:
where the statistical analysis takes into account occupancy probability of a general parking zone adjacent to a favorable area in statistical calculation of available parking spaces in the zone (see Stefik ¶ 190-200 specifically ¶ 190 where merchants can reserve parking spaces for promotional parking events; see after ¶ 192 in the Time / Event table on February 1 at 11 AM, Alice (the manager of the store Belle) is reserving 50 of the available 70 parking spaces (24) which are in the city blocks nearest to the Belle’s store – the occupancy of the general parking zone adjacent to the favorable area is the available/unavailable parking spaces which are in the blocks nearest to the store; see February 20 at 2:45 PM (and further time/event instances) where the occupancy probability of the parking spaces (24) is used to constrain the availability of parking for everyone else; ¶ 196 where merchants want to provide priority parking for their customers on the day of a sale by providing priority parking right in front of the store)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani invention with the Stefik where the statistical analysis takes into account occupancy probability of a general parking zone adjacent to a favorable area in statistical calculation of available parking spaces in the zone with the motivation of allowing merchants to increase their profits by “encourage potential customers to come to their store as part of a sale” (¶ 190) and “merchants may want to provide priority parking for their customers on the day of a sale or at other times…they may want to encourage customers by providing priority parking for them in front of . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US2012/0095791) as applied to claim 1 above, further in view of foreign reference Wezhong (CN105654773).

As per dependent Claim 9, 
Levy/Naamani teaches the method of claim 1.
Levy does not teach where the method to find and report the available parking space in the parking lot further includes an unmanned aerial vehicle, using a camera for identifying the occupied parking spaces in the parking lot, an autonomous automobile using cameras detecting occupied parking spaces in the parking lot, or using a radio frequency detector identifying presence of dedicated computing platforms within or proximate to the parking space in the parking lot.

Naamani teaches:
where the method to find and report the available parking space in the parking lot further includes using a camera for identifying the occupied parking spaces in the parking lot (see Naamani ¶ 50-57 where cameras capture images of parking space regions and the images are analyzed to determine if the parking space is occupied; see also ¶ 59-71 where the available/occupied parking spaces are identified from the images captured by the camera)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani where the method to find and report the available parking space in the parking lot further includes using a camera for identifying the occupied parking spaces in the parking lot with the motivation of providing “an intelligent computer vision solution that enables to navigate a user in real-time to a parking space that has the highest probability to remain free on arrival and that is close as possible to a desired POI” (¶ 1) and providing the ability to autonomously detect and map parking spaces or other POI at any given location and assigning a real-world coordinates to each located parking space (¶ 2-4). 

Levy/Naamani/Stefik does not teach where the method to find and report the available parking space in the parking lot further includes an unmanned aerial vehicle, using a camera for identifying the occupied parking spaces in the parking lot an autonomous automobile using cameras detecting occupied parking spaces in the parking lot, or using a radio frequency detector identifying presence of dedicated computing platforms within or proximate to the parking space in the parking lot.

Wenzhong teaches:
where the method to find and report the available parking space in the parking lot further includes an unmanned aerial vehicle using a camera for identifying the occupied parking spaces in the parking lot an autonomous automobile using cameras detecting occupied parking spaces in the parking lot, or using a radio frequency detector identifying presence of dedicated computing platforms within or proximate to the parking space in the parking lot (see Wenzhong where the unmanned aerial vehicle (UAV) includes a camera which can detect occupied and vacant parking spaces) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Wenzhong where the method to find and report the available parking space in the parking lot further includes an unmanned aerial vehicle using a camera for identifying the occupied parking spaces in the parking lot an autonomous automobile using cameras detecting occupied parking spaces in the parking lot, or using a radio frequency detector identifying presence of dedicated computing platforms within or proximate to the parking space in the parking lot since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the Wenzhong UAV using a camera for identifying the occupied parking spaces in the parking lot for the Naamani using a camera for identifying the occupied parking spaces in the parking lot. Both include cameras which can detect occupied parking spaces; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US2012/0095791) as applied to claim 2 above, further in view of Love (US 2014/0266802) in view of Tanaka et al. (US 2006/0244577).

As per dependent Claim 3, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy/Naamani/Stefik does not teach where the parking lot comprise a plurality of different levels from ground. However, Naamani teaches a variety of parking structures in ¶ 45.

Love teaches:
where the parking lot comprise a plurality of different levels from ground (see Love figure 1A and ¶ 11-15 where the user can view the multi-level parking lot)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Love where the parking lot comprise a plurality of different levels from ground since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the Love parking lot comprise a plurality of different levels from ground for the parking structure of Naamani. Both are parking lots; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Levy/Naamani/Stefik/Love does not teach where the dedicated computing platform on each automobile is equipped with a pressure sensor, capable of identifying height variation due to spatial location of the automobile in different levels of the parking lot based on increasing or decreasing atmospheric pressure, further distinguishing the random instantaneous atmospheric pressure variation from continuous increase or decrease in atmospheric pressure, identifying location of parking spaces on different parking levels of the parking lots with multi-level floors.


Tanaka teaches:
where the dedicated computing platform on each automobile is equipped with a pressure sensor, capable of identifying height variation due to spatial location of the automobile in different levels of the parking lot based on increasing or decreasing atmospheric pressure, further distinguishing the random instantaneous atmospheric pressure variation from continuous increase or decrease in atmospheric pressure, identifying location of parking spaces on different parking levels of the parking lots with multi-level floors (see Tanaka ¶ 46, 49, 54 where the system on the vehicle includes an altimeter which can measure changes in atmospheric pressure and using the altimeter data, can determine whether the vehicle is parked in a multi-level garage; see also ¶ 63-66 and 72)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Love invention with the Tanaka where the dedicated computing platform on each automobile is equipped with a pressure sensor, capable of identifying height variation due to spatial location of the automobile in different levels of the parking lot based on increasing or decreasing atmospheric pressure, further distinguishing the random instantaneous atmospheric pressure variation from continuous increase or decrease in atmospheric pressure, identifying location of parking spaces on different parking levels of the parking lots with multi-level floors with the motivation of detecting the difference between the vehicle being parked within a multi-level parking garage or being stolen – thus, preventing theft (¶ 5-9). 

As per dependent Claim 4, 
Levy/Naamani/Stefik/Love/Tanaka teaches the method of claim 3.
Levy does not teach where the central processing unit provides a two dimensional sketch of the ground level parking lots and a three dimensional sketch of multi-level floors parking lots specifying individual 

Naamani teaches:
where the central processing unit provides a two dimensional sketch of the ground level parking lots specifying individual parking spaces on the ground level or above ground floors and corresponding available parking spaces to the dedicated computing platform on each automobile inquiring about available parking spaces  (see Naamani figure 5 and ¶ 53-57 where the map of parking spaces can be provided as an additional layer in an existing map application) – the map being generated by extracting parking spaces from images and using a PSD algorithm/module to map them onto a real map; the user can request a destination and the invention will provide the nearest parking space to the destination)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani where the central processing unit provides a two dimensional sketch of the ground level parking lots specifying individual parking spaces on the ground level or above ground floors and corresponding available parking spaces to the dedicated computing platform on each automobile inquiring about available parking spaces with the motivation of providing “an intelligent computer vision solution that enables to navigate a user in real-time to a parking space that has the highest probability to remain free on arrival and that is close as possible to a desired POI” (¶ 1) and providing the ability to autonomously detect and map parking spaces or other POI at any given location and assigning a real-world coordinates to each located parking space (¶ 2-4). 

Levy/Naamani/Stefik does not teach a three dimensional sketch of multi-level floors parking lots.

Love teaches:
a three dimensional sketch of multi-level floors parking lots (see Love figure 1A and ¶ 11-15 where the user can view the multi-level parking lot)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Love a three dimensional sketch of multi-level floors parking lots since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – so that the user (who is searching for parking) can view availability on floors other than the ground floor. 

As per dependent Claim 6, 
Levy/Naamani/Stefik/Love/Tanaka teaches the method of claim 3.
Levy/Naamani/Stefik/Love does not teach where the dedicated computing platform on each automobile is equipped with a gyroscope or a three axis orthogonal accelerometer system to detect Yaw, Pitch, and roll of the dedicated computing platform and the automobile within which the dedicated computing platform resides.

Tanaka teaches:
where the dedicated computing platform on each automobile is equipped with a gyroscope or a three axis orthogonal accelerometer system to detect Yaw, Pitch, and roll of the dedicated computing platform and the automobile within which the dedicated computing platform resides (see Tanaka ¶ 46, 49, 54 where the system on the vehicle includes an altimeter which can measure changes in atmospheric pressure and using the altimeter data, can determine whether the vehicle is parked in a multi-level garage; see also ¶ 63-66 and 72 where the system on the vehicle includes rotation detecting means (gyro meter) which can detect roll, pitch, and yaw)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Love invention with the Tanaka where the dedicated computing platform on each automobile is equipped with a gyroscope or a three axis orthogonal accelerometer system to detect Yaw, Pitch, and roll of the dedicated computing platform and the automobile within which the dedicated computing platform resides with the motivation of detecting the difference between the vehicle being parked within a multi-level parking garage or being stolen – thus, preventing theft (¶ 5-9). 

As per dependent Claim 7, 
Levy/Naamani/Stefik/Love/Tanaka teaches the method of claim 6.
Levy/Naamani/Stefik/Love does not teach where the automobiles moving from a floor to the next floor will go through a change of its yaw, pitch and roll identifying a movement of the automobile to a different floor level.

Tanaka teaches:
where the automobiles moving from a floor to the next floor will go through a change of its yaw, pitch and roll identifying a movement of the automobile to a different floor level (see Tanaka ¶ 46, 49, 54 where the system on the vehicle includes an altimeter which can measure changes in atmospheric pressure and using the altimeter data, can determine whether the vehicle is parked in a multi-level garage; see also ¶ 63-72 where the system on the vehicle includes rotation detecting means (gyro meter) which can detect roll, pitch, and yaw to compare the detected gyro meter data to thresholds to determine whether the vehicle is being stolen or merely parked within a multi-level parking garage)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Love invention with the Tanaka where the automobiles moving from a floor to the next floor will go through a change of its yaw, pitch and roll identifying a movement of the automobile to a different floor level with the motivation of detecting the difference between the vehicle being parked within a multi-level parking garage or being stolen – thus, preventing theft (¶ 5-9). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) as applied to claim 2 above, further in view of Love (US 2014/0266802) in view of Gupta et al. (US 2015/0057926).

As per dependent Claim 5, 
Levy/Naamani/Stefik teaches the method of claim 2.


Love teaches:
where the parking lot comprise a plurality of different levels from ground (see Love figure 1A and ¶ 11-15 where the user can view the multi-level parking lot)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Love where the parking lot comprise a plurality of different levels from ground since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the Love parking lot comprise a plurality of different levels from ground for the parking structure of Naamani. Both are parking lots; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Levy/Naamani/Stefik/Love does not teach where the dedicated computing platform on each automobile identifies moving between floors in a multi-level parking lot by statistically calculating probability of moving between floors based on spatial location of the automobile and speed of the automobile, where with the automobile moving in a very limited area, yet maintaining a constant linear speed indicating that the automobile is moving between floor, and not moving across a single floor.

Gupta teaches:
where the dedicated computing platform on each automobile identifies moving between floors in a multi-level parking lot by statistically calculating probability of moving between floors based on spatial location of the automobile and speed of the automobile, where with the automobile moving in a very limited area, yet maintaining a constant linear speed indicating that the automobile is moving between floor, and not moving across a single floor (see Gupta ¶ 41-43, 50-52 where vehicle speed and location information received from the in-vehicle unit is used to determine floor level within the parking lot)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Love invention with the Gupta where an alternative to a pressure senor on the dedicated computing platform to identify moving between floors in a multi-level parking lot is by statistically calculating probability of moving between floors based on spatial location of the automobile and speed of the automobile, where with the automobile moving in a very limited area, yet maintaining a constant linear speed indicating that the automobile is moving between floor, and not moving across a single floor since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Gupta’s statistically calculating probability of moving between floors based on spatial location of the automobile and speed of the automobile, where with the automobile moving in a very limited area, yet maintaining a constant linear speed indicating that the automobile is moving between floor, and not moving across a single floor for Tanaka’s a pressure senor on the dedicated computing platform to identify moving between floors in a multi-level parking lot. Both the pressure sensor method and the location and speed method determine whether the vehicle is moving . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) in view of Love (US 2014/0266802) in view of Tanaka et al. (US 2006/0244577) as applied to claim 6 above, further in view of SAEInternational (published 04/16/2012; http://client.kineticorp.com/publications/2012-01-0620-comparison-of-yaw-and-brake-calulations-to-full-scale-vehicle-testing.pdf). 

As per dependent Claim 8, 
Levy/Naamani/Stefik/Love/Tanaka teaches the method of claim 6.
Levy/Naamani/Stefik/Love does not teach where a change of yaw of the automobile between about less than or equal to 90 degrees and a reduction of the speed of the automobile to zero indicates that the automobile has parked in a parking space, and a change of yaw of the automobile about 180 degrees and a continued movement of the automobile indicates that the automobile has turned around.

Tanaka teaches:
detect a change of yaw of the automobile to determine the automobile has parked in a parking space (see Tanaka ¶ 46, 49, 54 where the system on the vehicle includes an altimeter which can measure changes in atmospheric pressure and using the altimeter data, can determine whether the vehicle is parked in a multi-level garage; see also ¶ 63-72 where the system on the vehicle includes rotation detecting means (gyro meter) which can detect roll, pitch, and yaw to compare the detected gyro meter data to thresholds to determine whether the vehicle is being stolen or 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Love invention with the Tanaka detect a change of yaw of the automobile to determine the automobile has parked in a parking space with the motivation of detecting the difference between the vehicle being parked within a multi-level parking garage or being stolen – thus, preventing theft (¶ 5-9). 

Levy/Naamani/Stefik/Love/Tanaka does not teach where a change of yaw of the automobile between about less than or equal to 90 degrees and a reduction of the speed of the automobile to zero indicates that the automobile has parked in a parking space, and a change of yaw of the automobile about 180 degrees and a continued movement of the automobile indicates that the automobile has turned around.

SAEInternational teaches:
where a change of yaw of the automobile between about less than or equal to 90 degrees and a reduction of the speed of the automobile to zero indicates that the automobile has stopped, and a change of yaw of the automobile about 180 degrees and a continued movement of the automobile indicates that the automobile has turned around (see SAEInternational Section titled “Description of Full Scale Tests” Test 1 and Test 2 where in test 1, the vehicle yawed 180 degrees in a counter-clockwise direction (turning around) and there was no additional breaking; in test 2, the vehicle yawed 90 degrees and the service breaks were engaged at the final position; see also figure 6 for photographs of test 2 and figure 8 for positions of test 1)

. 

Claim 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US2012/0095791) as applied to claim 2 above, further in view of Nakhjavani (US 2016/0098929). 

As per dependent Claim 10, 

Levy/Naamani/Stefik does not teach where the central processing unit has information on address of the parking lots and associated parking rates to be provided to the dedicated computing platform when responding to an inquiry about available parking spaces.

Nakhjavani teaches:
where the central processing unit has information on address of the parking lots and associated parking rates to be provided to the dedicated computing platform when responding to an inquiry about available parking spaces (see Nakhjavani ¶ 50-53 where the driver uses a Easy Parking Finger application on their mobile phone to communicate with the central processor; ¶ 58, 67, 71-74, 103-104 and figure 8 with ¶ 84-85 where the user receives parking lot addresses and associated parking rates after transmitting a parking request)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik with the Nakhjavani where the central processing unit has information on address of the parking lots and associated parking rates to be provided to the dedicated computing platform when responding to an inquiry about available parking spaces with the motivation of optimizing the driver’s decision making process as in ¶ 2-7, “provide real time information on available parking spaces proximate to the driver’s destination will provide the driver with choices to decide where she can park to optimize the distance from the parking space to her destination and associated parking expenses”. 

As per dependent Claim 14, 
Levy/Naamani/Stefik/Nakhjavani teaches the method of claim 10.

where the central processing unit attains information as to traffic flow in a locality using department of transportation website or street based traffic video cameras, individuals, the dedicated computing platforms, the operators of automobiles with the dedicated computing platform, the unmanned aerial vehicle, or a combination thereof (see Levy figure 6 and ¶ 96-104 where the vehicle is determined to pass over a same location more than once over a short time or a vehicle continuing to move within a vicinity of a destination and so any parking spot along the route of the vehicle may be determined to be occupied; see ¶ 111 where the occupied parking spots information is obtained from tracking movements of vehicles while searching for parking)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) in view of Nakhjavani (US 2016/0098929) as applied to claim 10 above, further in view of Davies et al. (US 2015/0138001).

As per dependent Claim 11, 
Levy/Naamani/Stefik/Nakhjavani teaches the method of claim 10.
Levy does not teach where the dedicated computing platform is capable of making electronic payments for parking in the parking lot.

Naamani teaches:
where the dedicated computing platform is capable of making electronic payments for parking in the parking lot (see Naamani ¶ 122 where the user can make parking payments within the app)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy invention with the Naamani where the dedicated computing platform is capable of making electronic payments for parking in the parking lot with the motivation of increasing the convenience for the user/driver as they can make payments through their own device. 

Levy/Naamani/Stefik/Nakhjavani does not explicitly teach where the dedicated computing platform is capable of making electronic payments for parking in the parking lot to an account of the parking lot registered with the central processing unit. However, Nakhjavani suggests this teaching within ¶ 60-61, 67, 87 where the driver reserves the parking spot through the application by authorizing payment and the application transmits the command to the central processor to change the parking space status to occupied.

Davies teaches:
payments for parking in the parking lot to an account of the parking lot registered with the central processing unit (see Davies ¶ 71 where payments are given to an account of the parking space manager, parking space owner, parking lot owner, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Nakhjavani invention with the Davies payments for parking in the parking lot to an account of the parking lot registered with the central processing unit 

As per dependent Claim 12, 
Levy/Naamani/Stefik/Nakhjavani teaches the method of claim 10.
Levy/Naamani/Stefik/Nakhjavani does not teach where depending on multiple inquiries on available parking spaces from multiple automobile operators in a specific locality the central processing unit, when previously authorized by the parking lot, can alter a parking fee associated with the parking lot for attracting potential automobile operators in search of the parking space to increase revenue for the parking lot on a real time basis, and where when there are not as much demand for parking space the reported parking fee by the central processing unit is reduced compared to close by parking lots.

Davies teaches:
where depending on multiple inquiries on available parking spaces from multiple automobile operators in a specific locality the central processing unit, when previously authorized by the parking lot, can alter a parking fee associated with the parking lot for attracting potential automobile operators in search of the parking space to increase revenue for the parking lot on a real time basis, and where when there are not as much demand for parking space the reported 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Nakhjavani invention with the Davies where depending on multiple inquiries on available parking spaces from multiple automobile operators in a specific locality the central processing unit, when previously authorized by the parking lot, can alter a parking fee associated with the parking lot for attracting potential automobile operators in search of the parking space to increase revenue for the parking lot on a real time basis, and where when there are not as much demand for parking space the reported parking fee by the central processing unit is reduced compared to close by parking lots with the motivation of optimizing revenue generation for parking lot owners as in ¶ 118 and 195-196, rates and pricing can be changed to generate maximum profit for the parking lot owners. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) in view of Nakhjavani (US 2016/0098929) as applied to claim 10 above, further in view of Acker JR. et al. (US 2014/0176348).

As per dependent Claim 13, 
Levy/Naamani/Stefik/Nakhjavani teaches the method of claim 10.


Acker JR. teaches:
where the central processing unit further has information on specific parking spaces in the parking lot dedicated to handicapped parking, electric charging station parking spaces for electric automobiles, specific time limits on parking spaces, temporary unavailability of the available parking space used for specific nonparking related activity such as storage of equipment, or a combination thereof, to be provided to the dedicated computing platform upon inquiry as to available parking spaces (see Acker Jr. ¶ 45, 51-52, and figure 4 where the user can provide a preference for handicapped parking spaces, electronic vehicle charging spaces, mommy spaces, etc. and the database which stores parking spaces with such attributes can provide the parking spaces (which fit the user’s preferences) in response to the user’s query)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Nakhjavani invention with the Acker Jr. where the central processing unit further has information on specific parking spaces in the parking lot dedicated to handicapped parking, electric charging station parking spaces for electric automobiles, specific time . 

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) as applied to claim 2 above, further in view of Shen (US 2016/0125737).

As per dependent Claim 19, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy further teaches:
where the dedicated computing platform, using a speed of moving of the dedicated computing platform can decide if the dedicated computing platform is in the automobile or it is on the automobile operator (see Levy ¶ 42, 53-68 specifically 57-58 and 67-68 where the mobile device (dedicated computing platform) can determine a driving/walking/parked mode based off the accelerometer sensor and speed of the mobile device; see ¶ 68 where the speed of the mobile device indicates the user is walking, a new timer is set and the location of the mobile device is determined after the time elapses; see also ¶ 83-87)



Shen teaches:
when the dedicated computing platform is on the automobile operator while walking, the dedicated computing platform will not report to the central processing unit that the automobile has departed the parking space (see Shen ¶ 25-29 and figure 2 where the user who holds electronic device 1 is determined to approach a location with walking speed and the device will not report the automobile leaving the parking space unless several conditions are satisfied (user device approaches the parking space with walking speed, parking space is occupied, user device stays at parking space for an amount of time, etc.); see further ¶ 30-38 for the full process; see ¶ 17 and 37 where the processor (part of the electronic device) reports the change in parking status)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Shen when the dedicated computing platform is on the automobile operator while walking, the dedicated computing platform will not report to the central processing unit that the automobile has departed the parking space with the motivation of increasing the accuracy of parking space occupancy determinations as the Shen modification verifies several conditions before it determines that the user’s vehicle has actually left the parking space. 

As per dependent Claim 20, 

Levy/Naamani/Stefik does not teach where the dedicated computing platform on the automobile operator will not report departure of the automobile to the central processing unit, unless the dedicated computing platform recognizes its location within the parking lot after the automobile operator walks back to her automobile for departing the parking space.

Shen teaches:
where the dedicated computing platform on the automobile operator will not report departure of the automobile to the central processing unit, unless the dedicated computing platform recognizes its location within the parking lot after the automobile operator walks back to her automobile for departing the parking space  (see Shen ¶ 25-29 and figure 2 where the user who holds electronic device 1 is determined to leave the parking space when several conditions are satisfied (user device approaches the parking space with walking speed – determined using parking space distribution data and positioning data, parking space is occupied, user device stays at parking space for an amount of time, etc.); see further ¶ 30-38 for the full process; see ¶ 17 and 37 where the processor (part of the electronic device) reports the change in parking status)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Shen where the dedicated computing platform on the automobile operator will not report departure of the automobile to the central processing unit, unless the dedicated computing platform recognizes its location within the parking lot after the automobile operator walks back to her automobile for departing the parking space with the motivation of increasing the accuracy of parking space occupancy determinations as the Shen . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) as applied to claim 2 above, further in view of Brown et al. (US 2014/0358595). 

As per dependent Claim 21, 
Levy/Naamani/Stefik teaches the method of claim 2.
Levy/Naamani/Stefik does not teach where if there are multiple dedicated computing platforms in a single automobile where several people with a mobile phone activated dedicated computing platforms are in the single automobile, the central processing unit can combine the geographic location report by all the dedicated computing platforms in the single automobile and associate all the reports to a single parking space when the automobile is parked in the parking space. 

Brown teaches:
where if there are multiple dedicated computing platforms in a single automobile where several people with a mobile phone activated dedicated computing platforms are in the single automobile, the central processing unit can combine the geographic location report by all the dedicated computing platforms in the single automobile and associate all the reports to a single parking space when the automobile is parked in the parking space (see Brown ¶ 30, figure 1, 52-55 where two mobile devices are executing the parking reservation application within one vehicle and thus, the invention recognizes the two mobile devices as co-located within one vehicle and initiates a carpooling discount for their parking reservation)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Brown where if there are multiple dedicated computing platforms in a single automobile where several people with a mobile phone activated dedicated computing platforms are in the single automobile, the central processing unit can combine the geographic location report by all the dedicated computing platforms in the single automobile and associate all the reports to a single parking space when the automobile is parked in the parking space with the motivation of reducing parking scarcity and encouraging carpooling to reduce fuel waste and pollution as in ¶ 15-18. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) as applied to claim 2 above, further in view of Minster et al. (US 2017/0267233).

As per dependent Claim 23, 
Levy/Naamani/Stefik teaches the method of claim 1.
Levy/Naamani/Stefik does not teach where the available parking information is transmitted to an autonomous public transportation vehicle, identifying an available parking or stopping location in a desired vicinity on a route of the autonomous public transportation vehicle, and enable safe embarking and egress of passengers.

Minster teaches:
where the available parking information is transmitted to an autonomous public transportation vehicle (see Minster ¶ 15-17 where available parking space information is transmitted to the autonomous vehicle)
identifying an available parking or stopping location in a desired vicinity on a route of the autonomous public transportation vehicle, and enable safe embarking and egress of passengers (see Minster ¶ 34-35 where given the pickup or ride request, the invention determines that the autonomous vehicle may need to park temporarily near the pickup location in order to pick up the passenger at their preferred time; see also ¶ 11 and 76)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Minster where the available parking information is transmitted to an autonomous public transportation vehicle, identifying an available parking or stopping location in a desired vicinity on a route of the autonomous public transportation vehicle, and enable safe embarking and egress of passengers with the motivation of “increasing the ability of the autonomous vehicles to be utilized efficiently during peak and off-peak times, meet ridership demands , satisfy predetermined maintenance or similar schedules” (see ¶ 13-14).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2016/0163197) in view of Naamani et al. (US 2018/0301031) in view of Stefik et al. (US 2012/0095791) in view of Minster et al. (US 2017/0267233) as applied to claim 23 above, further in view of Park (US 2008/0068221).

Claim 24, 
Levy/Naamani/Stefik/Minster teaches the method of claim 23.
Levy/Naamani/Stefik does not teach where the autonomous public transportation vehicle further transmits a number of available seats in the autonomous public transportation vehicle, the route of the autonomous public transportation vehicle, and stopping locations of the autonomous public transportation vehicle, to be posted to a website, and where passengers can reserve the available seats on the autonomous public transportation vehicle and proceed to the nearest stopping location to embark on the autonomous public transportation vehicle.

Minster teaches:
where passengers can reserve the available seats on the autonomous public transportation vehicle and proceed to the nearest stopping location to embark on the autonomous public transportation vehicle (see Minster ¶ 34-35 where given the pickup or ride request (seat reservation), the invention determines that the autonomous vehicle may need to park temporarily near the pickup location in order to pick up the passenger at their preferred time; see also ¶ 11 and 76)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik invention with the Minster where passengers can reserve the available seats on the autonomous public transportation vehicle and proceed to the nearest stopping location to embark on the autonomous public transportation vehicle with the motivation of “increasing the ability of the autonomous vehicles to be utilized efficiently during peak and off-peak times, meet ridership demands , satisfy predetermined maintenance or similar schedules” (see ¶ 13-14).



Park teaches:
where the public transportation vehicle further transmits a number of available seats in the public transportation vehicle to be posted to a website (see Park ¶41-42, 51, 53-54, 73, 76-77, 80 and figure 13A where the number of available seats, route, and stops of the vehicle are available displayed in response to user inquiry and ¶ 42 where the vehicle transmits the number of seats)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Minster invention with the Park where the public transportation vehicle further transmits a number of available seats in the public transportation vehicle to be posted to a website with the motivation of promoting the use of public transportation ¶ 6 “it should be guaranteed that public transportation is convenient and predictable. In the case of bus service, one of the major public transportations, it is necessary to provide information on each bus route and changes in bus travel time depending on the traffic volume”. Examiner further clarifying that Minster teaches an autonomous public transportation vehicle and Park teaches a public transportation vehicle – the combination is modifying the Minster autonomous public transportation vehicle to perform the Park functions. 

public transportation vehicle further transmits the route of the public transportation vehicle, and stopping locations of the public transportation vehicle.

Park teaches:
the route of the public transportation vehicle, and stopping locations of the public transportation vehicle (see Park ¶41-42, 51, 53-54, 73, 76-77, 80 and figure 13A where the number of available seats, route, and stops of the vehicle are available displayed in response to user inquiry)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Levy/Naamani/Stefik/Minster/Park invention with the Park the route of the public transportation vehicle, and stopping locations of the public transportation vehicle since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Examiner further clarifying that Park teaches the public transportation vehicle transmitting the number of available seats which is later posted on a website and Park also teaches posting the route and stopping locations of the public transportation vehicle; thus, it would have been obvious to modify Park so the vehicle also transmits the route and stopping locations as well as the number of available seats. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628